     Case: 4:20-cr-00385-AGF Doc. #: 38 Filed: 05/27/21 Page: 1 of 2 PageID #: 54




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )       No. 4:20-CR-385 AGF
                                               )
RANDALL R. HUGHES,                             )
                                               )
                                               )
         Defendant.                            )

                            GOVERNMENT=S MOTION IN LIMINE

         COMES NOW the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Kyle T. Bateman,

Assistant United States Attorney for said District, and files this Motion in Limine to exclude

evidence, argument or examination concerning the following:

         1.      Alternate Perpetrator

         The Government moves the Court to exclude evidence, argument or examination related

the possibility of an alternate perpetrator. The possibility of an alternate perpetrator is inadmissible

unless the defense can demonstrate a direct link between the suspect and the crime.                It is

inadmissible if all defendant can do is rely on hearsay or cast bare suspicion on a third party. See

United States v. DeNoyer, 811 F.2d 436, 440 (8th Cir. 1987) (evidence of alternate perpetrator was

properly excluded where the evidence was remote and speculative).

         2.      Defendant=s Out-of-court Exculpatory Statements

         The Government moves the Court to exclude evidence, argument or examination related


                                                   1
  Case: 4:20-cr-00385-AGF Doc. #: 38 Filed: 05/27/21 Page: 2 of 2 PageID #: 55




to defendant=s out-of-court exculpatory statements. Out-of-court statements of the defendant

offered to prove the truth of the matter asserted are hearsay. United States v. Esparza, 291 F.3d

1052, 1054 (8th Cir. 2002) (Exculpatory statement of defendant properly excluded as hearsay).

       3.      Prior Bad Acts of Witnesses

       The Government moves the Court to exclude evidence, argument or examination related

to prior bad acts of witnesses. The defendant has failed to provide any notice of his intention to

offer prior bad acts evidence and should therefore be prohibited from doing so.

       4.      Motion to Exclude Witnesses other than the Case Agent

       The Government requests that any witnesses for the defense be excluded from the

courtroom during opening statements and while other witnesses are testifying.

                                        CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court grant its

Motion in Limine.



                                             Respectfully submitted,

                                             SAYLER A. FLEMING
                                             United States Attorney

                                             /s/ Kyle T. Bateman
                                             KYLE T. BATEMAN, Bar # 996646 (DC)
                                             Assistant United States Attorney
                                             111 S. 10th Street, Room 20.333
                                             St. Louis, Missouri 63102
                                             (314) 539-2200




                                                2
